                     Case 2:21-cv-00669-RFB-NJK Document 13
                                                         10 Filed 06/17/21
                                                                  06/16/21 Page 1 of 4



                 1    Paul T. Trimmer
                      Nevada State Bar No. 9291
                 2    Holly E. Walker
                      Nevada State Bar No. 14295
                 3    JACKSON LEWIS P.C.
                      300 S. Fourth Street, Suite 900
                 4    Las Vegas, Nevada 89101
                      Tel: (702) 921-2460
                 5    Email: paul.trimmer@jacksonlewis.com
                      Email: holly.walker@jacksonlewis.com
                 6
                      Attorneys for Defendant
                 7    M1 Support Services, L.P.

                 8

                 9                                UNITED STATES DISTRICT COURT

               10                                       DISTRICT OF NEVADA

               11    TIAWNA FINCH, an individual,                          Case No.: 2:21-cv-00669-RFB-NJK
               12                   Plaintiff,                             STIPULATED DISCOVERY PLAN
                                                                           AND SCHEDULING ORDER
               13            vs.
               14    M1 SUPPORT SERVICES, L.P., a Texas limited            SUBMITTED IN COMPLIANCE
                     partnership; DOES 1-10, business entities, forms      WITH LR 26-1(b)
               15    unknown; DOES 11-20, individuals; and DOES
                     21-30, inclusive,
               16
                                     Defendants.
               17

               18           All parties of record participated in the meeting required under Fed. R. Civ. P. 26(f) and

               19    which was held on June 2, 2021. Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(e), the parties do

               20    hereby stipulate to the following discovery plan and scheduling order.

               21           1.      Initial Disclosures: The initial disclosures to be made pursuant to Fed. R. Civ. P.

               22    26(a)(1) shall be made by June 23, 2021.

               23           2.      Discovery Cut-Off Date(s): Discovery will take 180 days, measured from May

               24    17, 2021, which is the date Defendant answered or otherwise appeared in the case. This does not

               25    exceed the 180 days presumptive outside limit LR 26-1(e)(1) sets for completing discovery, and

               26    means all discovery must be commenced in time to be completed by November 15, 2021.

               27           3.      Interim Status Report: The interim status report may be filed no later than

               28    September 16, 2021, which is not later than sixty (60) days before the discovery deadline.

JACKSON LEWIS P.C.
    LAS VEGAS                                                        -1-
                     Case 2:21-cv-00669-RFB-NJK Document 13
                                                         10 Filed 06/17/21
                                                                  06/16/21 Page 2 of 4




                 1           4.      Amending the Pleadings and Adding Parties: The last day to file motions to

                 2   amend pleadings or to add parties is August 17, 2021, which is not later than ninety (90) days

                 3   prior to the close of discovery.

                 4           5.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): The disclosure of experts and

                 5   expert reports shall occur by September 16, 2021, which is not later than sixty (60) days before

                 6   the discovery deadline. Disclosure of rebuttal experts and their reports shall occur by October 18,

                 7   2021, which is not later than thirty (30) days before the discovery deadline.

                 8           6.      Dispositive Motions: Dispositive motions may be filed no later than December

                 9   15, 2021, which is thirty (30) days after the discovery deadline. In the event that the discovery

               10    period is extended from the discovery cut-off date set forth in this Joint Discovery Plan and

               11    Scheduling Order, the date for filing dispositive motions shall be extended for the same duration,

               12    to be no later than thirty (30) days from the subsequent discovery cut-off date.

               13            7.      Settlement: In compliance with LR 26-1(b)(7), settlement has been considered

               14    and discussed by the parties, as well as private mediation, as an alternative to the Court’s ENE

               15    conference should this matter not settle at the ENE.

               16            8.      Pretrial Order: The pretrial order shall be filed by January 14, 2022, which is

               17    not later than the first business day after thirty (30) days following the date set for filing dispositive

               18    motions. In the event dispositive motions are filed, the date for filing the joint pretrial order shall

               19    be suspended until thirty (30) days after the decision of the dispositive motions or until further

               20    order of the Court. In the further event that the discovery period is extended from the discovery

               21    cut-off date set forth in this Joint Discovery Plan and Scheduling Order, the date for filing the joint

               22    pretrial order shall be extended in accordance with the time period set forth in this paragraph.

               23            9.      Later Appearing Parties: A copy of this discovery plan and scheduling order

               24    shall be served on any person served after it is entered or, if additional defendants should appear,

               25    within five (5) days of their first appearance. This discovery plan and scheduling order shall apply

               26    to such later appearing party, unless the Court, on motion and for good cause shown, orders

               27    otherwise.

               28            10.     Extensions or Modifications of the Discovery Plan and Scheduling Order: In
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
                     Case 2:21-cv-00669-RFB-NJK Document 13
                                                         10 Filed 06/17/21
                                                                  06/16/21 Page 3 of 4




                 1   accordance with Local Rule 26-4, a stipulation or motion for modification or extension of this

                 2   discovery plan and scheduling order and any deadline contained herein, must be made not later

                 3   than twenty-one (21) days before the subject deadline.

                 4          11.     Fed. R. Civ. P. 26(a)(3) Disclosures: The disclosures required by Fed. R. Civ. P.

                 5   26(a)(3), and any objections thereto, shall be included in the pretrial order.

                 6          12.     Electronic Filing:     The attorneys of record in this matter are registered for

                 7   electronic filing with this Court. Any documents electronically filed with this Court are deemed

                 8   to be sufficiently served on the other party as of the date that the document is electronically filed

                 9   with the Court.

               10           13.     Electronic Information: The parties do not at this time anticipate any issues about

               11    disclosures or discovery of electronically stored information, if any, including the form or forms

               12    in which it should be produced. The parties shall meet and confer and otherwise work in good

               13    faith with respect to the production of electronically stored information should any dispute arise.

               14           14.     Privileged or Protected Documents: The parties do not know of any issues

               15    regarding claims of privilege or protection that need to be specifically addressed at this time.

               16    ///

               17    ///

               18    ///

               19    ///

               20    ///

               21    ///

               22    ///

               23    ///

               24    ///

               25    ///

               26    ///

               27    ///

               28    ///
JACKSON LEWIS P.C.
    LAS VEGAS                                                          -3-
                     Case 2:21-cv-00669-RFB-NJK Document 13
                                                         10 Filed 06/17/21
                                                                  06/16/21 Page 4 of 4




                 1             15.          Consent to Magistrate: In compliance with LR 26-1(b)(8), the parties have

                 2    considered consenting to the assigned Magistrate Judge, as well as the Short Trial Program. At

                 3    this time, the parties do not consent to trial by the Magistrate Judge or to the use of the Court’s

                 4    Short Trial Program.

                 5                          Dated this 16th day of June, 2021.

                 6     HUTCHINGS LAW GROUP, LLC                                  JACKSON LEWIS P.C.
                 7
                       /s/ Mark H. Hutchings                                     /s/ Holly W. Walker
                 8                                                               Paul T. Trimmer, Bar No. 9291
                       Mark H. Hutchings, Bar No. 12783
                       552 E. Charleston Blvd.                                   Holly E. Walker, Bar No. 14295
                 9
                       Las Vegas, Nevada 89104                                   300 S. Fourth Street, Suite 900
               10                                                                Las Vegas, Nevada 89101
                       Attorneys for Plaintiff
               11                                                                Attorneys for Defendant
                                                                                 M1 Support Services, L.P.
               12

               13     Several of the rule citations
                                                                  ORDER
                      herein are outdated or
               14     otherwise incorrect. Counsel                IT IS SO ORDERED.
                      must familiarize themselves
               15     with the current local rules,
               16     which became effective on
                      April 17, 2020.
                                2021.                             United States District/Magistrate Judge
               17
                                                                  Date: June 17, 2021
               18
               19

               20

               21
                     4814-4482-6862, v. 1
               22

               23

               24

               25

               26

               27

               28
JACKSON LEWIS P.C.
    LAS VEGAS                                                                -4-
